DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 6/16/2021 has been received and entered in to the case. 
	Claims 1-46 and 61 have been canceled, claims 52-58 and 60 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 47-51, 59 and 62 have been considered on the merits. All arguments have been fully considered. 

	The claim rejection under 35 USC §112(a) has been withdrawn due to the instant amendment. 
	The claim rejection under 35 USC §112(b) has been withdrawn due to the instant amendment. 
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 47-51, 59 and 62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,400,218. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ’218 patent disclose a substantially similar, if not identical, cell composition comprising MPCs expressing the claimed ratio of Ang1:VEGF, and the amount of Ang1 and VEGF per million cells. Furthermore, the cell composition of the ‘218 patent is produced by the same culture process as claimed in the instant specification. Thus, the claims of the ‘218 patent render the claims of the instant application obvious.
Claims 47-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14-15 and 17-19 of U.S. Patent No. 10,624,930.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ’930 patent disclose a composition of mesenchymal precursor cells identical to the claimed cell composition. The cell composition of the ‘930 patent comprises MPCs expressing the ratio of Ang1:VEGF, and the amount of Ang1 and VEGF per million cells as claimed in the instant application. Thus, the claims of the ‘930 patent render the claims of the instant application obvious.
Claim 47-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19-20, 22-24 of copending Application No. 16/828,121 (reference application). Although the claims at issue are not identical, they he claims of the ’121 application disclose a composition of mesenchymal precursor cells identical to the claimed cell composition. The cell composition of the ’121 application comprises MPCs expressing the ratio of Ang1:VEGF, and the amount of Ang1 and VEGF per million cells as claimed in the instant application. Thus, the claims of the ’121 application render the claims of the instant application obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
As indicated above, the claim rejections under 35 USC §112 have been withdrawn due to the instant amendment.
Regarding the double patenting rejection, the response is considered non-responsive.  The double-patenting rejections will not be held in abeyance. See 37 C.F.R. 1.111(b), which allows that some objections or “requirements as to form” may be held in abeyance but includes no provision for holding rejections in abeyance. Section 1.111(b) also requires applicants to respond to each rejection with “arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” For each rejection, for example, applicants might provide a proper terminal disclaimer (or at least indicate a willingness to submit one when double patenting is the only remaining issue); explain why the rejection is overcome by amendments; provide convincing arguments that the rejection was made in error; and/or explain why amendments or claim cancellations in the 
For the reason above, the double patenting rejections are maintained. 

Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAEYOON KIM/Primary Examiner, Art Unit 1632